NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY T. LEE,
Petiti0ner,
V.
DEPARTMENT OF THE ARMY, _
Respondent.
2010-3176
Petition for review of the Merit Systems Protection
Board in case no. DC0752100186-I-1.
ON MOTION
ORDER
Anthony T. Lee moves without opposition for leave to
proceed in forma pauperis.
We note that on September 17, 2010 this court re-
ceived notice that Lee’s petition was then pending before
the Merit Systerr1s Protection Board. 011 October 26,
2010, the Board issued an order dismissing Lee’s petition
on the gound that he moved to withdraw to seek review
in this c0urt.

LEE V. ARMY 2
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion for leave to proceed in forma pauperis
is granted
(2) The Department of the Army should calculate the
due date for its brief from the date of filing of this order.
FoR THE CoURT
ii NOV l 9  /s/ Jan Horbalv
Date J an Horbaly
Clerk
ccc Ant;hony Lee
Jeffrey D. Klingman, Esq.
FlLED
s19 u.s. count oF APPEALs FOR
ms FEoERAL'c1Rcu\T
NUV l 9 2010
.lAN HORBALY
CLERK